Citation Nr: 0534368	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  00-12 246A	)	DATE
	)
	)

On certification  from the
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to the payment of reimbursement by VA of the cost 
of unauthorized medical services rendered at Arlington 
Memorial Hospital in Arlington, Texas, from June 25, 1999 to 
June 27, 1999.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1945 to August 1945 
and from January 1952 to January 1954.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 determination of the 
Department of Veterans Affairs (VA) Medical Center in Dallas, 
Texas.  

The RO remanded this claim to the RO for additional action in 
October 2002.  Thereafter, in September 2004, the veteran 
testified in support of his claim before a Decision Review 
Officer at a hearing held at the RO. 

In March 2005, the RO received a written statement from the 
veteran, which indicated that he wanted a hearing at the RO 
before a Hearing Officer.  However, this statement is dated 
May 2004, before the veteran's September 2004 hearing.  
According to a notation made on the statement, the RO sought 
clarification of the hearing matter in April 2005 and learned 
that another hearing did not need to be scheduled.  The 
veteran confirmed this fact in a written statement received 
at the Board in September 2005, in which he indicated that he 
did not wish to have a hearing.  

In May 2005, the RO certified the veteran's appeal to the 
Board.  Thereafter, later that month, the veteran submitted 
additional evidence to the Board.  The veteran submitted this 
additional evidence, which consists of his written 
statements, information from the Internet, a letter the 
veteran wrote to the Pentagon and copies of articles, without 
a waiver of initial RO review.  

Under 38 C.F.R. § 20.1304(a), as amended by 69 Fed. Reg. 
53,807 (Sept. 3, 2004) (Rule 1304(a)), the veteran has 90 
days following the mailing of notice to him that his appeal 
has been certified to the Board to submit additional evidence 
directly to the Board in support of his appeal.  In this 
case, the veteran mailed the additional evidence within this 
time frame.  However, a review of this evidence reflects that 
it is either duplicative of previously submitted evidence, or 
not pertinent to the issue now on appeal.  Consequently, the 
Board need not remand this case to the RO for initial 
consideration of this evidence.

In October 2005, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).

The Board REMANDS this claim to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if he is required to take further action in 
support of his appeal.


REMAND

The veteran seeks reimbursement by VA of the cost of 
unauthorized medical services rendered at Arlington Memorial 
Hospital in Arlington, Texas, from June 25, 1999 to June 27, 
1999.  Additional action is necessary before the Board can 
decide this claim.  

In a statement of the case issued in April 2000, the RO 
refers to crucial documents that are not of record, including 
a September 8, 1999 letter from a VA Medical Center in 
Dallas, Texas, denying the veteran's claim and an April 2000 
letter from the Chief, Administrative Medicine, reconsidering 
and again denying the veteran's claim.  These documents are 
assumed to be part of the veteran's Medical Administration 
Service (MAS) folder, which, despite multiple efforts, the 
Board has been unable to obtain and associate with the 
veteran's claims file.  The Board last requested this folder 
in November 2005, and thereafter, documents were forwarded to 
the Board from the RO in Jackson, Mississippi, in response to 
the request.  However, such documents do not constitute the 
veteran's MAS folder; rather, these documents are from the VA 
Medical Center in Jackson, Mississippi, are solely medical in 
nature, and do not include the crucial evidence noted above.  

The Board thus remands this case for the following action:

1.  AMC should contact the VA Medical 
Center in Dallas, Texas, which denied the 
veteran's claim for reimbursement of 
unauthorized medical services rendered at 
Arlington Memorial Hospital in Arlington, 
Texas, from June 25, 1999 to June 27, 
1999, and request personnel therefrom to 
furnish VA the veteran's MAS folder, which 
should include a September 8, 1999 letter 
denying the veteran's claim and an April 
2000 letter from the Chief, Administrative 
Medicine, reconsidering and again denying 
the veteran's claim.

2.  Thereafter, AMC should readjudicate 
the veteran's claim based on all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran a supplemental statement of the 
case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


